386 U.S. 16
87 S.Ct. 848
17 L.Ed.2d 697
William Kirvin BARLOWv.TEXAS.
No. 109.
Supreme Court of the United States
February 13, 1967

Alto B. Cervin, for appellant.
Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., and Howard M. Fender and Charles B. Swanner, Asst. Attys. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed.


2
THE CHIEF JUSTICE, Mr., Justice DOUGLAS, and Mr. Justice FORTAS would reverse the judgment of the court below for the reasons stated in the opinion of The Chief Justice in Spencer v. State of Texas, 385 U.S. 554, 569, 87 S.Ct. 648, 656.